Clark, Judge.
Plaintiff appeals from the bench trial judgment in favor of defendant Northcutt below. The complaint sought to recover from two individuals who were the directors and officers of a corporation, Apple, Inc., for merchandise used by them in building houses on lots purchased in the name of the two defendants, McBee and Northcutt. McBee is not involved in this appeal because of his bankruptcy.
Plaintiff asserts error as to the judgment. Additionally, plaintiff contends that the trial court failed to consider two issues: (1) that the corporation was a "mere conduit” for the defendants’ personal activities and that "to adhere to the doctrine of corporate entity would promote injustice and protect fraud”; and (2) that the defendants had used corporate assets while it was in*434solvent to obtain a preference for themselves.
Submitted November 1, 1976
Decided November 12, 1976.
Hatcher, Meyerson, Oxford & Irvin, Henry M. Hatcher, Jr., for appellant.
In the findings of fact and conclusions of law the trial court noted plaintiffs "mere conduit” claim, but found that plaintiff knew of the corporation and its officers, carried the account in the corporate name and extended credit to Apple, Inc. on the personal guarantee of McBee alone. We held in Kingston Development Co. v. Kenerly, 132 Ga. App. 346 (208 SE2d 118) that under Code Ann. § 81A-152 (a) the appellate courts of this state will not interfere with the findings of a judge sitting without a jury where there is any evidence to support them. "We will not retry factual issues but limit our review to the correction of errors of law. [Cit.] ” Campo Const., Inc. v. Stembridge, 138 Ga. App. 555, 557 (226 SE2d 797).
"Concomitant with this principle is the directive that 'After judgment every presumption and inference favors it and the evidence must be construed to uphold rather than to destroy it. [Cit.]’ Givens v. Gray, 126 Ga. App. 309, 310 (190 SE2d 607). Thus, in considering arguments concerning the fact findings we can not disturb the judge’s findings and judgment absent some error of law. First National Bank of Atlanta v. Langford, 126 Ga. App. 325, 329 (190 SE2d 803).” Kingston Development Co. v. Kenerly, supra, p. 349.
Our review of the transcript and the findings shows that the trial court addressed all issues presented by the evidence adduced at trial and that this evidence was ample to support the court’s findings. There are no errors of law or fact and the court did not err in entering judgment for the defendant. See Brook Forest Enterprises, Inc. v. Paulding County, 231 Ga. 695 (1) (203 SE2d 860); Doyal Development Co. v. Blair, 137 Ga. App. 434 (224 SE2d 55); Kingston Development Co. v. Kenerly, 132 Ga. App. 346, supra.

Judgment affirmed.


Bell, C. J., and Stolz, J., concur.

Custer, Smith & Manning, John R. Manning, for appellees.